      4:19-cv-02127-MGL        Date Filed 07/31/20      Entry Number 34        Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

EDWARD DANIEL RUSSAW,                            §
              Petitioner,                        §
                                                 §
vs.                                              §    Civil Action No. 4:19-02127-MGL
                                                 §
ACTING WARDEN KELLIE,                            §
              Respondent.                        §
                                                 §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
        AND DISMISSING PETITIONER’S PETITION WITHOUT PREJUDICE

       Petitioner Edward Daniel Russaw (Russaw), proceeding pro se, filed this action asserting

a habeas corpus claim under 28 U.S.C. § 2241. The matter is before the Court for review of the

Report and Recommendation (Report) of the United States Magistrate Judge suggesting Russaw’s

petition be dismissed without prejudice for lack of subject matter jurisdiction. The Report was

made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de
      4:19-cv-02127-MGL            Date Filed 07/31/20    Entry Number 34        Page 2 of 5




novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on June 22, 2020. Respondent Acting Warden Kellie

(Kellie) filed an Objection to the Report (Objection) on July 21, 2020. The Court has reviewed

the Objection but holds it to be without merit. It will therefore enter judgment accordingly.

       Russaw’s petition challenges his conviction under 18 U.S.C. § 922(g), for being a felon in

possession of a firearm. He argues a change in the law under United States v. Rehaif, 139 S. Ct.

2191 (2019), adding a requirement the government prove a defendant knew of his status as a felon,

undermines his conviction.      As the Court noted above, the Magistrate Judge recommends

dismissing the petition without prejudice for lack of jurisdiction. The Magistrate Judge, in the

Report, provided an analysis of the petition on the merit, “if the district judge finds the court has

jurisdiction.” Report at 13 n.7.

       Kellie raises a single objection, arguing the Court has jurisdiction over Russaw’s petition.

Kellie argues the Court should, however, adopt the Report’s alternative recommendation denying

the petition on the merits.          Kellie argues Russaw’s plea colloquy failed to include

acknowledgement of any knowledge of his felon status and therefore Russaw was convicted of

conduct no longer criminal.         He asserts this failure means Russaw’s petition meets the

requirements of the savings clause under 28 U.S.C. § 2255, giving the Court jurisdiction. Kellie

concurs with the portion of the Report recommending Russaw’s petition be denied on the merits

based on any error being harmless.

       “[D]efendants convicted in federal court are obliged to seek habeas relief from their

convictions and sentences through [28 U.S.C.] § 2255.” Rice v. Rivera, 617 F.3d 802, 807 (4th



                                                 2
      4:19-cv-02127-MGL          Date Filed 07/31/20       Entry Number 34         Page 3 of 5




Cir. 2010). The savings clause of § 2255 permits federal prisoners to pursue habeas relief under

28 U.S.C. § 2241 “only when § 2255 proves inadequate or ineffective to test the legality of

detention.” Id. (internal quotations omitted). The savings clause is “a jurisdictional provision,”

thus, a petitioner’s failure to meet the requirements of the savings clause requires a court to dismiss

the action for lack of subject matter jurisdiction. United States v. Wheeler, 886 F.3d 415, 423 (4th

Cir. 2018).

       A petition under § 2255 “is inadequate and ineffective to test the legality of a conviction

when: (1) at the time of conviction, settled law of this circuit or the Supreme Court established the

legality of the conviction; (2) subsequent to the prisoner's direct appeal and first § 2255 motion,

the substantive law changed such that the conduct of which the prisoner was convicted is deemed

not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255 because

the new rule is not one of constitutional law.” In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       The Magistrate Judge concluded Russaw met the first and third prongs under Jones, but

recommended denying the petition without prejudice for lack of subject matter jurisdiction because

Russaw failed to satisfy the second prong. Kellie argues that, because the guilty plea failed to

include confirmation by Russaw he knew he was considered a felon, as required under Rehaif,

Russaw meets the requirements of the second prong.

       A plain reading of the second prong identifies two elements to that prong: 1) the substantive

law changed, and 2) the conduct of which the prisoner was convicted is no longer criminal. In

other words, the change has to make “previously illegal conduct no longer a source of criminal

liability.” Hahn v. Moseley, 931 F.3d 295, 303 (4th Cir. 2019). Importantly, “[a] knowing,

voluntary, and intelligent guilty plea to an offense conclusively establishes the elements of the




                                                  3
      4:19-cv-02127-MGL          Date Filed 07/31/20     Entry Number 34         Page 4 of 5




offense and the material facts necessary to support the conviction.” United States v. Willis, 992

F.2d 489, 490 (4th Cir. 1993).

       Russaw’s conduct, as deduced from the plea colloquy, is still criminal, even after Rehaif.

Russaw admitted to possessing a gun after being convicted of a crime punishable for more than

one year in prison. See Plea Transcript 10:4-13; 21:18-20 (the judge explaining the elements of

the charge and Russaw stating he was pleading guilty). Further, as Kellie has asserted, and Russaw

failed to oppose, Russaw’s presentence report before the trial court indicated Russaw had served

three years on the two prior felony offenses serving as the basis for his charge under 18 U.S.C.

§ 922(g). Thus, Russaw conduct as presented at his plea hearing, even with the change in law by

Rehaif, remains criminal. Because Russaw fails the second prong of the In re Jones test, the Court

concludes it lacks jurisdiction over Russaw’s petition. Therefore, the Court will overrule Kellie’s

objection.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Kellie’s objection, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of the Court Russaw’s petition is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

       To the extent Russaw requests a certificate of appealability from this Court, that certificate

is DENIED.



       IT IS SO ORDERED.

       Signed this 31st day of July 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE



                                                 4
      4:19-cv-02127-MGL        Date Filed 07/31/20      Entry Number 34        Page 5 of 5




                                        *****
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                5
